Citation Nr: 0210760	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected peptic ulcer disease, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for the service 
connected residual of a fracture of the left big toe, 
currently evaluated as 10 percent disabling.


(The issue of entitlement to an increased rating for the 
service connected lumbosacral strain, currently evaluated as 
20 percent disabling, will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1961 to December 
1963.

This appeal arises from a February 2000 rating decision of 
the Muskogee, Oklahoma Regional Office (RO).  

The Board is undertaking additional development on the issue 
of entitlement to the assignment of a rating in excess of 20 
percent for the service connected lumbosacral strain of the 
low back pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a) (2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's peptic ulcer disease is primarily 
manifested by occasional epigastric pain; there is no 
evidence of moderate peptic ulcer disease with recurring 
episodes of severe symptoms two to three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.

3.  Clinical evaluation, with corroborative statements from 
the veteran, shows that the veteran has less than the 
equivalent of moderately severe foot disability resulting 
from a fracture of the left big toe.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for the service connected peptic ulcer disease have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321, Part 4 to include 4.1, 4.2, 4.7, Diagnostic Codes 
7304, 7305 (2001). 

2.  The criteria for an increased rating in excess of 10 
percent for the service connected fracture of the left big 
toe have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.321, Part 4 to include 4.1, 4.2, 4.7, Diagnostic 
Code 5284 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the February 2000 rating decision of the evidence needed 
to substantiate his claims.  He was provided an opportunity 
to submit such evidence.  Moreover, the RO notified the 
veteran of all regulations relating to his claims and 
informed him of the reasons for which it had denied his 
claims in the April 2000 statement of the case, and the 
October 2000 and December 2001 supplemental statements of the 
case.  The Board finds that the information provided to the 
veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims for higher ratings.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
medical records have been obtained to include numerous VA 
outpatient treatment records.  The veteran has been provided 
with VA rating examinations in furtherance of his claims.  In 
short, VA has fulfilled the duty to assist by aiding the 
veteran in obtaining all evidence that relates to the claims 
at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On VA examination in December 1999, it was noted that the 
veteran was taking medicine for peptic ulcer disease.  He 
would primarily get epigastric discomfort when he ate 
something he shouldn't like onions or peppers.  He denied 
vomiting and he had not had hematemesis or melena since 1968.  
He denied having hyperglycemic reactions.  He denied having 
diarrhea, but he quite often was constipated.  He would get 
abdominal distention if he drank milk or some other dairy 
product.  The left great toe really did not bother the 
veteran very much.  It would hurt when the weather changed 
and sometimes it ached in the morning.  It also would swell 
sometimes with weather changes but for the most part the 
veteran simply lived with the occasional minor discomfort.  
He denied having heat or redness of the big toe.  He did not 
take any medication, use a foot brace or other corrective 
device, and he never had foot surgery.  On examination, the 
abdomen was soft with good bowel sounds.  There was no 
rebound tenderness.  The abdomen was not distended.  There 
was no pain on manipulation of the left big toe.  There was 
no redness, swelling or edema of the left foot.  There were 
no skin or vascular changes.  The diagnoses included peptic 
ulcer disease and x-rays of the left big toe showed no 
significant findings.  The impression was a normal left toe. 

Of record are VA outpatient treatment notes from February 
1999 to November 2001.  In February 1999, the veteran 
complained of a constant dull ache of the left lower quadrant 
and left upper quadrant.  It was noted that spicy food and 
onions aggravated the situation.  In April 2001, the veteran 
complained of having some heartburn and indigestion at night.  
In early May 2001, the veteran complained of a dull ache of 
the middle left side of the abdomen.  After eating, he would 
cramp all over and feel weak and nauseated.  He reported that 
abdominal pain was 6 on a pain scale.  Pain had been getting 
worse over the last month.  He also reported being 
constipated.  Several days later, the veteran reported that 
his ulcers were worse since he had been having marital 
problems.  Later in May 2001, the veteran reported a one 
month history of epigastric pain after eating.  He denied 
having nausea, vomiting, diarrhea or melena.  The veteran was 
in moderate distress.  The impression was active peptic ulcer 
disease.  In June 2001, the epigastrium was slightly tender, 
but improving with medications.  An August 2001 notes shows 
that the veteran health had improved since separating from 
his wife.  He had gained weight and he felt better.  In 
November 2001, he complained of constipation.  Nausea and 
vomiting were denied.  

A VA upper G.I. series conducted in May 2001 was interpreted 
as showing no esophageal ulcers, strictures or masses.  The 
stomach was normal in size.  No gastric or duodenal ulcers 
were seen.  

A June 2001 hospital report shows that the abdomen was soft, 
and non-tender with normal active bowel sounds.

On VA Form 9, the veteran indicated that his medication did 
not relieve or control the nausea and pain he experienced on 
a continuing basis.  

On VA examination in September 2000, the veteran reported 
that his peptic ulcer disease was pretty well taken care of 
and under control, but that he occasionally gets a burning 
abdominal pain.  He also had constipation.  He had not gained 
or lost weight and there were no signs of anemia.  The only 
complaint regarding the left big toe was some pain when the 
weather changed.  The veteran reportedly was not worried 
about the left big toe.  There was no tenderness or deformity 
of the left big toe and range of motion was full.  The 
abdomen was slightly tender at the epigastrium.  The 
diagnoses were degenerative disc disease of the lumbosacral 
spine, peptic ulcer disease and fracture of the left big toe.  


Analysis

Service connection is in effect for peptic ulcer disease, 
evaluated as 10 percent disabling under DC 7304; and service 
connection is in effect for residuals of a fracture of the 
left big toe, evaluated as noncompensably disabling under DC 
5284 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Peptic ulcer disease

The veteran's gastrointestinal disability is rated as 10 
percent disabling under DC 7304 for peptic ulcer disease.  
Peptic ulcer disease is properly rated by analogy under DC 
7305.  Under DC 7305, a 10 percent evaluation is warranted 
for mild peptic ulcer disease with recurring symptoms once or 
twice yearly; a 20 percent evaluation is warranted for 
moderate peptic ulcer disease with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations.  

The medical record shows that the veteran received two VA 
examinations.  In December 1999, the veteran reported 
epigastric distress when he at the wrong kind of food.  He 
denied having other symptoms except constipation.  On 
examination, there was no rebound tenderness.  In September 
2000, the veteran reported that his peptic ulcer disease was 
pretty well taken care of and was under control.  Once again 
he reported occasional epigastric distress in the form of a 
burning abdominal pain.  The abdomen was slightly tender.  

The level of disability demonstrated during VA examinations 
is corroborated by VA outpatient records which run from early 
1999 to November 2001.  During 1999, there was one notation 
of a constant dull ache of the abdomen.  There were no 
notations relative to peptic ulcer disease in 2000.  In 2001, 
the veteran was seen on several occasions covering 
approximately a one month period from April to May 2001.  
During this time the veteran complained of heartburn, 
indigestion at night and a dull ache of the abdominal region 
that registered as a 6 on a pain scale.  He also suffered 
from constipation.  On examination, it was determined that 
the veteran was in moderate distress.  He denied having 
nausea, vomiting, diarrhea or melena.  An upper G.I. series 
in May 2001 showed no gastric or duodenal ulcers.  In August 
2001, it was reported that the veteran's health had improved 
since he had separated from his wife.  

The evidence clearly shows that the veteran does not have 
moderate peptic ulcer disease as there is no evidence of 
recurring episodes of severe symptoms two to three times a 
year averaging 10 days in duration or evidence of continuos 
moderate manifestations as would be necessary for a higher 
evaluation under DC 7305; accordingly, the veteran's claim 
for a higher evaluation for gastrointestinal disability is 
denied. 



Fracture of the left big toe

Under DC 5284, a 10 percent evaluation is warranted for a 
moderate foot injury; a 20 percent evaluation is warranted 
for a moderately severe foot injury; and a 30 percent 
evaluation is warranted for a severe foot injury.

In December 1999, the veteran reported that the left big toe 
did not bother him very much.  It would hurt or swell a 
little with inclement weather or in the morning.  The veteran 
indicated that he simply lived with the occasional minor 
discomfort caused by the toe.  He had never had foot surgery, 
taken any medication, or used any assistive device due to the 
left big toe fracture.  X-rays of the toe were normal.  In a 
similar vein, on examination in September 2000, the veteran 
reported some pain of the left big toe with weather changes.  
There was no tenderness or deformity.  Range of motion was 
full and the veteran expressed the feeling that he was not 
worried about the left big toe.  The above clinical findings 
and statements by the veteran are corroborated by the almost 
3 full years of VA outpatient records.  During this time, 
there were no complaints or findings relative to the left big 
toe.

The reports of VA examinations, as corroborated by the 
veteran's own statements and outpatient records, does not 
demonstrate residual disability that would be the equivalent 
of a moderately severe foot injury.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for the service 
connected left big toe disability.


Extraschedular consideration 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's service connected peptic ulcer disease or 
fracture of the left big toe has resulted in any 
hospitalizations much less frequent hospitalizations.  
Moreover, symptoms did not result in interference with his 
employment.  There is nothing in the record to suggest that 
the veteran's service connected peptic ulcer disease or 
fracture of the left big toe cause problems not contemplated 
by the pertinent rating criteria.  The Board therefore will 
not refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement an increased rating in excess of 10 percent for 
the service connected peptic ulcer disease is denied.

Entitlement to an increased rating in excess of 10 percent 
for the service connected fracture of the left big toe is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

